DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Formal Matters
Claim 1 is cancelled.  Claims 2-14 are new, pending and under examination.

Priority 
	The instant application is a continuation of 15/294,954 filed on 10/17/2016, which is a continuation of 13/173,701 filed on 6/30/2011, which claims priority from US provisional 61/361,177 filed on 7/2/2010.  

Claim Objections
	Claims 7 and 12 are objected to for missing an “or” or “and/or” between the recitation of “a rasp” and “a trephine”.  Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 3 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tsou US 20020077632.
The devices are defined by their functions.  If the prior art teaches devices capable of the functions, they will read on the claim.  
In claim 3, defined geometry of the bent tip is defined by an angle in the claim. 
Tsou teaches a method of performing percutaneous transforaminal endoscopic lumbar surgery on a patient (claim 1 of Tsou) that involves a tubular cannula (figure 9), an obdurator (figure 9 and claim 12 and paragraph 21, cannulated obdurator), a t-shaped debrider (paragraph 56 and figure 8) and a guide wire (paragraph 51).  The t-shape of the debrider provides for 90 degree angles.  Tsou also provides for a six inch long, 18 gauge needle (claim 12 of Tsou and paragraphs 46-50).  Tsou teaches curettes (paragraph 56).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 10, 11, 12, 13 and 14 in addition to claim 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsou US 20020077632 and Kuslich US 20010034526.  
In claim 13, the limitation “defined geometry” will be given the broadest reasonable interpretation of any suitable shape or angle for such a device.
Tsou teaches claim 3 as discussed above.
Tsou does not teach an expandable reamer. Tsou does provide for a method for spinal surgery.  
Kuslich teaches an expandable reamer for forming space within a vertebral disc (abstract).  Kuslich teaches “The proximal end of the shaft assembly being operatively engaged by a control device which when rotated allows the blades to be fully retracted for insertion into a pre-bored hole and then to be expanded incrementally until the cavity is bored as desired” (abstract).  Kuslich teaches this device having a blade (figure 5 and claims of Kuslich).  The blades allow the device to be able to scrape bone, and thus, also serve as a bone scraper.  
One of ordinary skill in the art at the time of instant invention would have also included the expandable reamer with blades of Kuslich along with the tools taught in the method of Tsou to provide a set of tools (kit) for spinal surgeries as each of the reference is to such methods (see MPEP 2144.06).  Kuslich recognizes that its device has the advantage of allowing the blades to be fully retracted for insertion into a pre-bored hole and then to be expanded incrementally until the cavity is bored as desired, which would allow one better control of the boring, and therefore, the procedure.  Thus, there is a reasonable expectation of success in producing the claimed kit by the combined teachings of the references.  

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsou US 20020077632 and Serbousek US 20070288042.  
The devices are defined by their functions.  If the prior art teaches devices capable of the functions, they will read on the claim.  
An instrument bender is any tool that applies a force to bend an instrument.  
Tsou teaches the claims as discussed above.
Tsou does not teach a bending tool for the debridement probe/device.  
Serbousek teaches a flexible debridement device that can be placed in bent positions and a bending force (abstract and figure 15).  The device is returned to the straight position when the bending force is removed (claim 1 of Serbousek).  Thus, a tool or apparatus that could apply the bending force would be a subject of Serbousek.   Serbousek teaches a curette, a knife, scraper and aspiration device (claim 7 of Serbousek).  Serbousek teaches suction tips (paragraph 63).  Serbousek teaches the surgical area can be irrigated (paragraph 60), which would involve irrigation.  Serbousek teaches spinal implants (paragraph 36). 
One of ordinary skill in the art at the time of instant invention would have included items that can apply bending forces along with a debridement tool by the teachings of Serbousek and used these debridement probes in the methods of Tsou as they allow more flexibility in the debridement part of the procedure.  Serbousek also provides for osteopathic and spinal procedures (paragraphs 1 and 56-60) and other tools like suction tips, curettes, scrapers, aspiration devices and others.  Thus, there is a reasonable expectation of success in providing a kit with debridement tool/probe of Serbousek along with the other components taught in Tsou and Serbousek and providing a kit that has these components for spinal procedures.  

Claims 4-9 in addition to Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsou US 20020077632, Kuslich US 20010034526 and Serbousek US 20070288042.  
In claim 8, the limitation “defined geometry” will be given the broadest reasonable interpretation of any suitable shape or angle for such a device.
Tsou and Kuslich’s teachings are provided above.
Tsou and Kuslich do not teach a reaming device as a tool.  
Serbousek teaches a flexible debridement device that can be placed in bent positions and a bending force (abstract and figure 15).  The device is returned to the straight position when the bending force is removed (claim 1 of Serbousek).  Thus, a tool or apparatus that could apply the bending force would be a subject of Serbousek.   Serbousek teaches a curette, a knife, scraper and aspiration device (claim 7 of Serbousek).  Serbousek teaches suction tips (paragraph 63).  Serbousek teaches the surgical area can be irrigated (paragraph 60), which would involve irrigation.  Serbousek teaches spinal implants (paragraph 36). 
One of ordinary skill in the art at the time of instant invention would have included items that can apply bending forces along with a debridement tool by the teachings of Serbousek and used these debridement probes in the methods of Tsou and Kuslich as they allow more flexibility in the debridement part of the procedure.  Serbousek also provides for osteopathic and spinal procedures (paragraphs 1 and 56-60) and other tools like suction tips, curettes, scrapers, aspiration devices and others.  Thus, there is a reasonable expectation of success in providing a kit with debridement tool/probe of Serbousek along with the other components taught in Tsou, Kuslich and Serbousek and providing a kit that has these components for spinal procedures.  

Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK V STEVENS/
Examiner, Art Unit 1613